                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


ROY TRAYLOR,                                            )
                                                        )
                        Plaintiff,                      )
                                                        )
                                                        )
                                                        )
TODD MoGEHEE, ct ol.,                                   )
                                                         )
                        Del'endants.                    )    Civil Action No.   3:2 I -CV-0940-C-BT



                                                     ORDE,R

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that this          civil action should be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b).r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERLD that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that this civil action be DI SMISSED without prejudice
                                     ./
       so oRDERED this         A7         day   of June, 2021.




                                                      SA         CU        GS
                                                             R          D STNTES       S     CT JUDGE



       I Plaintiffhas failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Reconrmendation and the time to do so has now expired
